internal_revenue_service p o box cincinnati oh department of the treasury release number release date date date contact person - id number contact telephone number employer_identification_number legend uil x program name y high school z high school m minimum number of grantees n maximum number of grantees o dollars minimum amount of grant p dollars maximum amount of grant dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x your purpose is to promote the development of entrepreneurial spirit in young people and incentivize the development of entrepreneurial education and business plans that identify underserved needs in the communities of the recipients the purpose of x is to identify and then support high potential community-based entrepreneurs and promote self-sufficiency and a sense of purpose in the lives of young people x will provide grants to start-up businesses which are developed managed and owned by high school students currently attending y or z you will publicize x on your website and release promotional materials to participating schools the business teachers at each high school will be encouraged to make a class announcement and to encourage and assist their students in applying for your awards awards will be made to the high school entrepreneurs in support of the needs identified in their business plan such as the purchase of inventory working_capital start-up costs and the purchase of equipment or leasehold improvements directly related to the growth of the high school student’s start-up business you anticipate initially making m to n awards a year per school invited to participate in the program awards will range from o to p dollars to be eligible high school students must attend y or z applicants must have developed a business plan for a startup business participate in the management of the business and have a majority ownership stake in the business applicants may not be your director staff or employee or an immediate_family member of any such member director staff or employee of you or members of the selection committee applicants are required to submit the application form a business plan and other supporting documentation applicants must provide a copy of school issued identification two recommendation letters if possible a background check and provide the signed consent of a parent or guardian one of your program officers will conduct the initial screening to verify that applications are complete and satisfy the requirements in the application process finalists will be chosen by a selection committee which will consist of five members the application and business plan must identify that funds will be used to advance the business plan funds cannot be used to pay prior expenses repay loans or capital contributions or make investments payments or distributions to the founders principal owners or affiliates of the start-up business applications will be reviewed based on a number of factors including the following the award’s ability to advance the applicant’s idea or concept and business model the high school student’s experience passion and potential to run a successful business and to gain experience and operational knowledge the strength of the business plan in developing and growing a successful business the unique aspects of the start-up business and the high school student's vision the high school student’s understanding of their strengths weaknesses opportunities and risks the high school student’s understanding of their market and competition the location of the start-up business in the local community the applicant’s other sources of funding award recipients will be required to submit annual reports and provide periodic updates about the performance of their business recipients will be required to provide receipts which account for how funds have been used you will have a program officer to follow up on potential misuses of funds but awards will be made to startup businesses with letter catalog number 58222y sufficient cash needs that funds will be used to advance the business if a high school student misuses the award for personal purposes rather than for investment in the business you will attempt to recover the misused funds from the student you agree to maintain information regarding the x including the following all records relating to each grant including information obtained to evaluate applicants identification of whether any applicant is disqualified or otherwise ineligible information that identifies the amount and purpose of each award other records establishing that the x undertook the supervision and investigation of its grant awards as part of administering the award program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request letter catalog number 58222y e e e e e this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
